THE STATE OF TEXAS
                         MANDATE
                     *********************************************


TO THE 273RD DISTRICT COURT OF SHELBY COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 29th
day of August, 2014, the cause upon appeal to revise or reverse your judgment between

                JOAQUIN INDEPENDENT SCHOOL DISTRICT, Appellant

                     NO. 12-13-00038-CV; Trial Court No. 08-CV-30,215

                                 Opinion by Brian Hoyle, Justice.

   SHELBY COUNTY APPRAISAL DISTRICT, SHELBY COUNTY APPRAISAL
 REVIEW BOARD, SHELBYVILLE INDEPENDENT SCHOOL DISTRICT, Appellees

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came to be heard on the oral arguments, appellate record, and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment

        It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that all costs of this appeal are hereby adjudged against the
Appellant, JOAQUIN INDEPENDENT SCHOOL DISTRICT, for which execution may
issue, and that this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 21st day of May, 2015.


                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk